NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 1, 2015* 
                                  Decided June 2, 2015 
                                              
                                          Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         FRANK H. EASTERBROOK, Circuit Judge
                          
                         MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐3574 
 
ERIN EILER,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois. 
                                                  
      v.                                         No. 14‐3063 
                                                  
CITY OF PANA,                                    Colin S. Bruce, 
      Defendant‐Appellee.                        Judge. 

                                        O R D E R 

       Erin Eiler appeals the dismissal of her employment‐discrimination complaint 
against the City of Pana, Illinois, which failed to hire her as a water‐plant operator. We 
affirm in part, vacate in part, and remand for further proceedings. 

       Eiler alleges in her complaint that the City discriminated against her when, 
despite her qualifications, it rejected her application for a water‐plant job. With her 
application Eiler had submitted a certificate showing that she had been honorably 

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐3574                                                                           Page 2 
 
discharged from the military several years earlier because of an unspecified disability. 
After receiving right‐to‐sue letters from the Equal Employment Opportunity 
Commission, Eiler, proceeding pro se, sued the City using the five‐page form complaint 
provided by the Central District of Illinois for employment‐discrimination claims. Eiler 
checked several boxes on the form to assert that, among other things, the City did not 
hire her because of her race, age, sex, and disability. She further alleges that her degree 
in chemistry qualifies her for the position but that the City, after seeing her 
military‐discharge certificate, did not interview or hire her based on her disability. 

       The district court granted the City’s motion for judgment on the pleadings. 
FED. R. CIV. P. 12(c). The court first determined that Eiler failed to exhaust 
administrative remedies with regard to her claims of age and race discrimination by not 
raising them before the EEOC or the Illinois Department of Human Rights (and in any 
event, the court said, her pleadings regarding these claims are deficient). As for her 
claims of sex discrimination, the court concluded that she neither elaborates on the 
nature of the discrimination nor alleges that she received unequal pay for equal work. 
Finally, the court determined that Eiler fails to allege “sufficient facts to establish the 
requirements necessary for a finding of disability discrimination.” 

        On appeal Eiler generally contests the district court’s conclusion that she fails to 
state any claims for relief. But the district court correctly determined that, because she 
did not file administrative charges of either age or race discrimination, she did not 
exhaust those claims for purposes of the Age Discrimination in Employment Act, 
29 U.S.C. §§ 621 to 634, and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e 
to 2000e‐17. See Reynolds v. Tangherlini, 737 F.3d 1093, 1099–1101 (7th Cir. 2013). The 
district court also properly dismissed Eiler’s sex discrimination claims under Title VII 
and the Equal Pay Act, 29 U.S.C. § 206(d)—claims upon which she does not elaborate 
beyond checking certain boxes on the form complaint concerning types of 
discrimination. Without any supporting allegations, her checking of such boxes is 
nothing more than a legal conclusion, which we need not accept as true. See Lodholtz v. 
York Risk Servs. Grp., Inc., 778 F.3d 635, 639 (7th Cir. 2015). 

       The district court erred, however, in dismissing Eiler’s claim of disability 
discrimination under Title I of the Americans with Disabilities Act, see 42 U.S.C. § 12112. 
She properly states an ADA claim by alleging that she is disabled (an allegation 
supported by her record of military discharge because of a disability), that she is 
qualified (by virtue of her chemistry degree) to perform the essential job functions 
either with or without reasonable accommodation, and that she suffered an adverse 
No. 14‐3574                                                                           Page 3 
 
employment action (by not being hired) because of her disability. See Swierkiewicz v. 
Sorema N.A., 534 U.S. 506, 512 (2002); Gogos v. AMS Mech. Sys., Inc., 737 F.3d 1170, 1172 
(7th Cir. 2013). The district court was wrong to state that she needs to “establish” this 
claim at the pleading stage; support of Eiler’s allegations comes later, in response to a 
motion for summary judgment or at trial. See Armstrong v. Daily, No. 13‐3424, 2015 WL 
2182942, at *2 (7th Cir. May 11, 2015); Carlson v. CSX Transp., Inc., 758 F.3d 819, 827 (7th 
Cir. 2014). 

       Accordingly, the judgment is VACATED with regard to Eiler’s claim of disability 
discrimination under the Americans with Disabilities Act, and the case is REMANDED 
for further proceedings consistent with this decision. In all other respects the judgment 
is AFFIRMED.